Citation Nr: 0000844	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  95-15 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include ulcer disease (hereinafter 
"gastrointestinal disease").


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a gastrointestinal disease. In September 1995, the RO 
reopened the claim based on the submission of new and 
material evidence, but continued its denial.  The Board, in a 
January 1998 decision, upheld the RO's denial of entitlement 
to service connection for a gastrointestinal disease.  The 
veteran promptly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court rendered a July 1999 order vacating the Board's January 
1998 decision and remanding the case to Board for further 
proceedings consistent with the order.  [citation redacted] 


FINDINGS OF FACT

1.  The veteran was involved in combat during World War II. 

2.  The record includes medical evidence of a nexus or link 
between the veteran's currently diagnosed gastrointestinal 
disease and his period of active military service.


CONCLUSION OF LAW

The veteran's gastrointestinal disease was incurred during 
his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
presumptively for certain chronic diseases first manifested 
after service.  If the disease is peptic ulcers, the disorder 
must have become manifest to a degree of 10 percent or more 
within one year.  38 U.S.C.A. § 1101 (West 1991); 38 C.F.R. 
§§ 3.307 , 3.309(a) (1999).  A proper diagnosis of gastric or 
duodenal ulcer is to be considered established if it 
represents a medically sound interpretation of sufficient 
clinical findings warranting such diagnosis and provides an 
adequate basis for a differential diagnosis from other 
conditions with like symptoms.  Whenever possible, laboratory 
findings should be used in corroboration of the clinical 
data. 38 C.F.R. § 3.309(a).

At the outset, the Board finds that the veteran's claim for 
service connection for a gastrointestinal disease well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran has presented a claim that is plausible; 
capable of substantiation or meritorious on its own.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).

The service medical records (SMRs) reflect that the veteran 
was hospitalized overnight in November 1942 for nausea and 
vomiting; the discharge diagnosis was acute catarrhal 
enteritis.  No further complaints were noted until November 
1943, when the veteran reported symptoms of generalized 
abdominal pain of approximately one week's duration, along 
with more recent nausea and vomiting.  The tentative 
diagnosis was a possible ruptured appendix or possible 
perforated peptic ulcer.  An appendectomy was performed, and 
the veteran was discharged from the hospital later that month 
with a final diagnosis of acute suppurative appendicitis.  
The veteran continued in service for nearly two more years 
with no evidence of further complaints or treatment for any 
gastrointestinal disorders.

The veteran's service personnel records show that the veteran 
was a heavy truck driver hauling supplies and gasoline, day 
and night, "in combat areas."  It was further noted that 
the veteran participated in battles or campaigns in Tunisia 
and Italy, and that he was awarded the KAME Service Ribbon 
and Four Bronze Service Stars.

At this point, the Board notes that 38 U.S.C.A. § 1154(b) 
(West 1991) states, in pertinent part, that in any case where 
a veteran is engaged in combat during active service, lay or 
other evidence of service incurrence of a combat related 
disease or injury will be considered sufficient proof of 
service connection if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence 
during service, and, to that end, VA shall resolve every 
reasonable doubt in favor of the veteran.  Therefore, 
although the service medical records do not demonstrate that 
the veteran definitely had a chronic gastrointestinal disease 
- such as a peptic ulcer - during service, the veteran is 
deemed to have incurred such a disease in service, 
particularly in light of the fact that the veteran did suffer 
from varying gastrointestinal pathology during service.  See 
38 U.S.C.A. § 1154(b); Kessel v. West, No. 98-772 (U.S. Vet. 
App. Sept. 20, 1999) (en banc); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

The veteran's medical history of having various 
gastrointestinal disorders is well documented in the claims 
file, so a detailed recitation of all the medical history is 
not necessary here.  In review, however, the first direct 
medical evidence of gastrointestinal ulcer disease dates from 
early April 1962, and a subtotal resection for duodenal ulcer 
was performed in October 1965.  There is also evidence of a 
hernia operation in February 1965, intestinal obstruction in 
July 1966, a small bowel obstruction was found in 1967, 
another hernia repair was performed in January 1970, and 
there was another bowel obstruction in July 1982. 

A January 1992 VA gastrointestinal examination report 
recounted the veteran's reported history of recurrent 
epigastric burning and pain after military service.  The 
veteran claimed to have initially treated himself for several 
years with antacids. 

In February 1993 the veteran underwent a cholecystectomy and 
operative cholangiogram; the postoperative diagnosis was 
acute gangrenous cholecystitis and cholelithiasis.

Two letters were submitted by Michael Anderson, D.O., in 
August 1994.  In the first letter, Dr. Anderson stated that 
the veteran had been a patient of his for eight years and 
that during that time, his primary medical problem was peptic 
ulcer disease.  Dr. Anderson stated that he had reviewed Dr. 
Allgood's records before they were destroyed in a fire, and 
opined that the veteran's stomach problems had been an 
ongoing problem for 30 to 40 years.  Assuming arguendo that 
this statement is credible, the veteran would have had an 
ulcer condition beginning approximately at some time from 
1954 to 1964.  The second letter from Dr. Anderson, however, 
stated that, based upon the eight years of treatment he had 
provided, and on his review of Dr. Allgood's records, the 
veteran had suffered from a stomach condition since 1945.

An August 1994 letter from Edith Allgood stated that, as a 
registered nurse, she had assisted her late husband, E. A. 
Allgood, M.D., in his medical practice from 1945 to 1983.  
She stated that she had reviewed the veteran's medical 
records and recalled that he had had stomach problems from 
1945 through the present.

A February 1995 VA gastrointestinal examination report, with 
upper gastrointestinal x-rays, revealed the presence of a 
small residual ulcer in the veteran's gastric remnant, with 
thickening of the gastric folds suggestive of chronic 
ulceration and gastritis.  The pertinent diagnosis was peptic 
ulcer disease, acute and chronic, status post partial 
gastrectomy, still having an active ulcer.  No reference was 
made to service incurrence.

A substantial amount of lay evidence has also been submitted 
on behalf of the veteran.  The veteran initially submitted 
lay evidence from a sister, a sister-in-law, and a son (or 
grandson); one or more of these individuals noted that the 
veteran had had surgery on his stomach during service, that 
he had had surgery for ulcers in 1961 or 1962, in Lawton, 
Oklahoma, that he had served honorably during World War II in 
a combat zone, and that the stress from active duty during 
wartime caused the veteran's gastrointestinal disease, during 
service and later.  A letter from [redacted] states that 
she lived next door to the veteran, and that he suffered from 
a stomach ailment since the 1940s, which required him to stay 
on a special diet.   

A July 1993 letter from [redacted] stated that her late 
husband had been a pharmacist and owner of a drugstore from 
1945 to 1987.  Mrs. [redacted] wrote that she had also worked in 
the store and that she recalled that the veteran had 
"continually" purchased stomach antacids of various types.  
She was of the opinion that he had suffered serious stomach 
problems since 1945.

A June 1994 letter from Mrs. [redacted] stated that the 
veteran had ulcers resulting from his service, had undergone 
several operations, and had been taking antacids from 1945 to 
1987, which he had purchased from the [redacted]'s drugstore.

In view of the evidence of record as a whole, the Board finds 
that there is sufficient evidence, based on the totality of 
the circumstances, to award service connection on the merits 
for a gastrointestinal disease.  First, under 38 U.S.C.A. 
§ 1154(b), the veteran is deemed to have suffered from 
gastrointestinal disease while in service.  In any case, the 
SMRs show that the veteran suffered from appendicitis and 
gastroenteritis, as well as a possible ulcer.  Second, there 
is direct medical evidence showing that the veteran has had 
chronic gastrointestinal disease since 1962.  Third, there is 
indirect medical evidence of gastrointestinal disease from 
1945 until 1962, as substantiated by Dr. Anderson's and Nurse 
Allgood's letters.  Fourth, although this indirect medical 
evidence may not be sufficient, in and of itself, to 
demonstrate chronicity or continuity of symptomatology - 
under 38 C.F.R. § 3.303(b) and Savage v. Gober, 10 Vet. App. 
488 (1997) -and afford the veteran service connection, the 
array of lay evidence is considered credible and therefore 
sufficient to corroborate of the indirect medical evidence, 
and the veteran's contentions, that he has had 
gastrointestinal disease since service.  Applying the 
benefit-of-the-doubt doctrine outlined in 38 U.S.C.A. § 
5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the 
Board finds that entitlement to service connection for a 
gastrointestinal disease is warranted on the basis of 
inception during service.


ORDER


Entitlement to service connection for a gastrointestinal 
disease is granted, subject to the laws and regulations 
governing monetary awards.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

